Citation Nr: 0310215	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  00-02 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The appellant served on active duty from August 1970 to 
November 1974.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
St. Petersburg, Florida, and Department of Veterans Affairs 
(VA) Regional Office (RO).

The Board denied the veteran's claim for an increased 
evaluation in a February 2001 decision.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
For Veterans Claims (CAVC).  In May 2002 CAVC vacated the 
Board's decision and remanded the matter for adjudication.  


REMAND

In October 2002 the Board performed additional development on 
the claim of entitlement to an increased evaluation for 
hypertension pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  That development has been accomplished.  
Because the RO has not yet considered the additional evidence 
developed by the Board it would be potentially prejudicial to 
the veteran if the Board were to proceed to issue a decision 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following: 

1.  In light of the additional evidence 
obtained pursuant to the Board's 
development, the RO should readjudicate 
the issue of entitlement to an increased 
rating for hypertension.  

2.  If the benefit sought on appeal is 
not granted both the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case on the issue and afforded the 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



